Judgment, Supreme Court, New York County (Albert P. Williams, J.), rendered February 5, 1988, which, after a jury trial, convicted defendant of the crime of robbery in the third degree (Penal Law § 160.05) and which sentenced him, as a second felony offender, to the indeterminate prison term of 2 to 4 years, is unanimously affirmed.
On appeal, the defendant’s only contention is that the People’s summation deprived him of a fair trial, by referring to his prior convictions.
After our review of the trial transcript, we find that the defendant admitted, during direct examination, by his own counsel, that he had previously been convicted of "one felony and three misdemeanors”.
Further, our examination of the summation indicates that the People properly commented about those convictions in order to impeach defendant’s credibility as a witness before the jury, and not "simply to prove a propensity to commit the crime for which he [was] on trial” (People v Mayrant, 43 NY2d 236, 239 [1977]).
*400Based upon our analysis supra, we find defendant’s contention meritless.
Accordingly, we affirm. Concur—Kupferman, J. P., Ross, Kassal and Rubin, JJ.